[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 Aug. 10, 2009
                                No. 08-15297                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                 D. C. Docket No. 02-00088-CR-ORL-31-KRS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

HARVEY R. JOHNSON,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (August 10, 2009)

Before BLACK, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Harvey R. Johnson, a pro se federal prisoner, appeals the district court's
denial of his motion seeking modification of his term of imprisonment, pursuant to

18 U.S.C. § 3582(c)(2). On appeal, Johnson argues that, since Amendment 599

was designated for retroactive application, his sentence should be recalculated

without the “2 point increase for discharging a firearm during flight” because that

increase to his sentence computation was illegal.

      We review a district court’s decision of whether to reduce a sentence

pursuant to § 3582(c)(2) for an abuse of discretion. United States v. Vautier, 144
F.3d 756, 759 n. 3 (11th Cir. 1998). According to § 3582(c)(2), a district court is

permitted to modify a defendant’s sentence if his sentencing range subsequently

has been lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o).

Amendment 599 became effective November 1, 2000, and amended the

commentary to U.S.S.G. 2K2.4. U.S.S.G. App. C, Amendment 599. Section §

2K2.4 sets forth a base offense level for individuals who have violated, inter alia,

18 U.S.C. 924(c). Amendment 599 provides that, “[i]f a sentence under [ 2K2.4] is

imposed in conjunction with a sentence for an underlying offense, do not apply any

specific offense characteristics for possession, brandishing, use, or discharge of an

explosive or firearm when determining the sentence for the underlying offense.”

U.S.S.G. App. C., Amendment 599. In this instance, Johnson’s guideline range

was adjusted upward per U.S.S.G. § 3C1.2, for reckless endangerment during flight.



                                           2
      The district court did not abuse its discretion in denying Johnson’s motion to

modify, because his motion was procedurally improper. Section 3582(c)(2) only

permits a motion to modify when a sentencing range has “subsequently been

lowered” by an amendment by the Sentencing Commission. See 18 U.S.C.

3582(c)(2). Amendment 599 became effective November 1, 2000, prior to

Johnson’s sentencing. See U.S.S.G. App. C, Amendment 599. Furthermore, the

presentence investigation report applied the amendment by recommending no

Chapter Two specific offense characteristic enhancements on the basis that

Johnson discharged a firearm during the offense. Accordingly, we affirm.

      AFFIRMED.1




      1
            Johnson’s request for oral argument is denied.

                                             3